DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. US 6,287,033 (“Hatakeyama”) in view of Itoh US 2006/0071421 (“Itoh”) and Mitsushima et al. US 5,645,361 (“Mitsushima”).
 	Hatakeyama disclosed a paper feed roller comprising: 
 	a shaft body (see Figures 1 and 10); and 
 	an elastic body layer (1A) formed on an outer periphery of the shaft body, 
 	wherein unevenness are formed by protrusions on a circumferential surface of the elastic body layer (Figures 3A-9B), 
 	wherein the protrusions are arranged on the circumferential surface of the elastic body layer in a direction different from a circumferential direction in an angle of ±10° or less with respect to the circumferential direction (see at least Figure 7A), and grooves that are continuous recesses are formed between rows of protrusions that extend in the 
 	the protrusions are arranged on the circumferential surface of the elastic body layer in a spiral shape (Figure 7A), and the protrusion separation distance in the row of protrusions is in a range of 0 to 0.6 mm (Figure 7A) the width of one of the grooves is in a range of 0.01 to 2.0 mm (Figure 7A), a height of one of the protrusions is in a range of 0.05 to 0.5 mm (Figure 6A), and a pitch of the grooves is in a range of 0.1 to 2.0 mm (see at least claim 1).  
 	Hatakeyama teaches using quarter-spherical projections instead of hemispherical ones.  Itoh teaches the use of hemispherical projections (69).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Itoh within Hatakeyama to use hemispherical projections as they are a well-known projection shape that is easy to manufacture.  Accordingly, hemispherical projections of that size would be obvious to provide a curvature radius in a range of 0.05 to 1.0 mm, so it would be appropriately sized. 
 	Hatakeyama does not appear to teach the width ratio as claimed.  Mitsushima teaches a width of one of the grooves P2 is larger than a protrusion separation distance P1 in one row of protrusions (Figure 17). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Mitsushima within Hatakeyama to arrange the projections to better feed specific types of sheets as taught by Mitsushima (in the last paragraph of column 16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD J SANDERS/Primary Examiner, Art Unit 3658